Gibson, P. J.
(concurring). The trust donor’s intent is, of course, controlling in determining whether the situs of the trust may be removed from this State. “ In the absence of a contrary intent shown to have been held by the creator of a trust, there is nothing in our public policy which prevents such a transfer ”. *149(Matter of Weinberger, 21 A D 2d 780, 781.) Here, in the light of all the circumstances, the settlor’s direction that the trust be administered in accordance with the law of this State and her selection of a New York bank as the original trustee constitute a sufficient showing that she intended that the corpus of the trust be retained within this jurisdiction and its administration supervised by our courts. (Cf. Matter of Flexner, 7 Misc 2d 621; Matter of Firth, 205 Misc. 101; Matter of Chase Nat. Bank [Stillwell], 102 N. Y. S. 2d 124.) While the courts of another jurisdiction could apply the law of this State in construing the trust instrument (Matter of Matthiessen, 195 Misc. 598), there has been no showing that the ultimate beneficiaries would be accorded in a foreign jurisdiction all the procedural safeguards which would be applicable were the life beneficiary’s choice of a successor corporate trustee limited to corporations doing business within this State.
Gibson, P. J., Aulisi, Staley, Jr., and Gabrielli, JJ., concur with Herlihy, J.; Gibson, P. J., in an opinion, in which Aulisi and Gabrielli, JJ., concur.
Judgment modified, on the law and the facts, by striking from the first decretal paragraph so much thereof as purports to finally settle the accounts and by providing that the accounts are intermediately allowed; by deleting all of the second decretal paragraph; by deleting all of the sixth and seventh decretal paragraphs; by providing that the Bankers Trust Company is to continue as trustee until a successor trustee is duly appointed and qualified at which time the final accounts of the trustee are to be settled; and, as so modified, affirmed, with costs.